             Case 2:20-cv-02225-MAK Document 18 Filed 09/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDYWINE VILLAGE                            : CIVIL ACTION
ASSOCIATES, LP, et al.                        :
                                              :
                        v.                    : NO. 20-2225
                                              :
EAST BRANDYWINE TOWNSHIP, et                  :
al.                                           :


                                           ORDER
        AND NOW, this 14th day of September 2020, upon considering the Defendants’ Motion

to dismiss (ECF Doc. No. 12), Plaintiffs’ Response (ECF Doc. No. 13), following oral argument,

and for reasons in the accompanying Memorandum, it is ORDERED:

        1.       Defendants’ Motion to dismiss (ECF Doc. No. 12) is GRANTED; and,

        2.       The amended Complaint is dismissed without prejudice and with leave to file a

second amended Complaint, if possible under Federal Rules 8 and 11, pleading facts plausibly

inferring claims within our subject matter jurisdiction no later than September 28, 2020, or we

will close this case.



                                                    __________________________
                                                    KEARNEY, J.
